Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Joseph C. Sun appeals from the district court’s order accepting the recommendation of the magistrate judge and affirming the bankruptcy court’s orders denying Sun’s motion to reopen Eric Erickson’s bankruptcy case, striking Sun’s attempt to initiate an adversary proceeding, and denying his motion to reconsider those orders. We have reviewed the record and find no abuse of discretion by the bankruptcy court. Accordingly, we affirm for the reasons stated by the lower courts. Sun v. Erickson, No. 2:12-cv-03582-RMG, 2013 WL 3049107 (D.S.C. June 17, 2013). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
AFFIRMED.